DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/16/2022.	
3.	Claims 1-2, 4, 6-7, 11-15 are pending. Claims 1-2, 4, 6-7 are under examination on the merits. Claims 1-2, 4, 6-7, 11, 13 are amended.  Claims 3, 8 are cancelled. Claim 9 is cancelled. Claims 11-15 are withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 11-2, 4, 6-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 02/25/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Si-doped zinc oxide transparent conducting oxides; nanoparticle optimization, scale-up and thin film deposition, J. Mater. Chem. C, 2017, 5, 8796—8801, hereinafter “Howard”) as further evidenced by Matsumoto et al. (US Pub. No. 2010/00033202 A1, hereinafter ”Matsumoto”).  

Regarding claim 1: Howard teaches a composition (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles Zn1-xSixOy in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 8799, left Col., Table 1). As further evidenced by the specification of Matsumoto, had recognized an ultraviolet screening agent for cosmetics, including polymer-coated metal oxide fine particles produced by coating, with silica as a first layer, the surface of each of at least one kind of metal oxide fine particles selected from the group consisting of zinc oxide fine particles, titanium oxide fine particles, cerium oxide fine particles, zirconium oxide fine particles, and iron oxide fine particles, a primary particle diameter of which fine particles is not smaller than 1 nm and not greater than 100 nm  (Page1, [0012]; Page 2, [0014]) with benefit of providing an ultraviolet screening agent for cosmetics, which has excellent dispersibility and excellent storage stability while maintaining high transparency and excellent ultraviolet screening ability and which gives cosmetics exhibiting a remarkably improved feel to the skin when added to the cosmetics (Page 1, [0006]).  Howard does not expressly teach an average primary particle diameter of the silicon doped metal oxide particles is 1 nm or more and 10 nm or less, and is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with the metal oxide particles not doped with the silicon.

    PNG
    media_image1.png
    182
    359
    media_image1.png
    Greyscale

However, Howard’s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Si doped (%Si) (variables) in Si doped ZnO composition (affect) can effectively control the optical transmission, resistivity, and conductivity (property) (Page 8799, left Col. Fig. 4, Page 8799, right Col., Fig. 5), obtained by continuous hydrothermal flow synthesis system (Page 8797, Fig. 1), establishing that the amount of Si doped ZnO in continuous hydrothermal flow synthesis are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the hydrothermal synthesis of the composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e. an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with similar the metal oxide particles not doped with the silicon). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 2: Howard teaches a composition (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles Zn1-xSixOy in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 8799, left Col., Table 1). Howard  is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of the metal oxide particles not doped with the silicon, is controlled.
	However, since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 4: Howard teaches a composition (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles Zn1-xSixOy in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 8799, left Col., Table 1). Howard is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of the metal oxide particles not doped with the silicon, is 110% or more.
	However, since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with  the silicon, is 110% or more). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 7: Howard teaches a composition (Page 8796, left Col. Introduction, lines 1-4), comprising silicon doped metal oxide particles Zn1-xSixOy in which the metal oxide particles are doped with silicon, wherein the silicon doped metal oxide particles are solid solution oxide particles with different an average primary particle diameter of the silicon doped metal oxide particles (Page 8799, left Col., Table 1). Howard teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 8799, left Col., Table 1). Howard is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more.
	However, since Howard teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Howard would expected to be the same as claimed (i.e., an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more). If there is any difference between the product of Howard and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

9.	Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub. No. 2020/0297041 A1, hereinafter “Smith”) as further evidenced by Matsumoto et al. (US Pub. No. 2010/00033202 A1, hereinafter ”Matsumoto”).  

Regarding claim 1:  Smith teaches a method of dispersing a solid particles in a hydrophobic solvent (Page 1, [0008]), comprising silicon doped metal oxide particles in which the metal oxide particles such as iron oxide (Page 3, [0043]) are doped with silicon (Page 3, [0040]), wherein the silicon doped metal oxide particles are solid solution oxide particles with an average primary particle diameter of the silicon doped metal oxide particles is about 10 to about 10 µm as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). Smith teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 3, [0040]; Page 3, [0042]). As further evidenced by the specification of Matsumoto, had recognized an ultraviolet screening agent for cosmetics, including polymer-coated metal oxide fine particles produced by coating, with silica as a first layer, the surface of each of at least one kind of metal oxide fine particles selected from the group consisting of zinc oxide fine particles, titanium oxide fine particles, cerium oxide fine particles, zirconium oxide fine particles, and iron oxide fine particles, a primary particle diameter of which fine particles is not smaller than 1 nm and not greater than 100 nm  (Page1, [0012]; Page 2, [0014]) with benefit of providing an ultraviolet screening agent for cosmetics, which has excellent dispersibility and excellent storage stability while maintaining high transparency and excellent ultraviolet screening ability and which gives cosmetics exhibiting a remarkably improved feel to the skin when added to the cosmetics (Page 1, [0006]).  Smith is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with the metal oxide particles not doped with the silicon.
However, Smith’s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Si doped (%Si) (variables) in Si doped iron oxide composition (affect) can effectively control the chemical or photochemical reactions (property)(Page 3, [0040]), establishing that the amount of Si doped iron oxide are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the hydrothermal synthesis of the composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Since Smith teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Smith would expected to be the same as claimed (i.e. an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is improved as compared with similar the metal oxide particles not doped with the silicon). If there is any difference between the product of Smith and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 2: Smith teaches a method of dispersing a solid particles in a hydrophobic solvent (Page 1, [0008]), comprising silicon doped metal oxide particles in which the metal oxide particles such as iron oxide (Page 3, [0043]) are doped with silicon (Page 3, [0040]), wherein the silicon doped metal oxide particles are solid solution oxide particles with an average primary particle diameter of the silicon doped metal oxide particles is about 10 to about 10 µm as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). Smith teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 3, [0040]; Page 3, [0042]). Smith is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled.
	However, since Smith teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Smith would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is controlled). If there is any difference between the product of Smith and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 4: Smith teaches a method of dispersing a solid particles in a hydrophobic solvent (Page 1, [0008]), comprising silicon doped metal oxide particles in which the metal oxide particles such as iron oxide (Page 3, [0043]) are doped with silicon (Page 3, [0040]), wherein the silicon doped metal oxide particles are solid solution oxide particles with an average primary particle diameter of the silicon doped metal oxide particles is about 10 to about 10 µm as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). Smith teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 3, [0040]; Page 3, [0042]). Smith is silent with regard to an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with the silicon, is 110% or more.
	However, since Smith teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Smith would expected to be the same as claimed (i.e., an increase rate of an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, relative to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm of similar the metal oxide particles not doped with  the silicon, is 110% or more). If there is any difference between the product of Smith and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 6: Smith teaches a method of dispersing a solid particles in a hydrophobic solvent (Page 1, [0008]), comprising silicon doped metal oxide particles in which the metal oxide particles such as iron oxide (Page 3, [0043]) are doped with silicon (Page 3, [0040]), wherein the silicon doped metal oxide particles are solid solution oxide particles with an average primary particle diameter of the silicon doped metal oxide particles is about 10 to about 10 µm as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). Smith teaches the silicon doped metal oxide particles in which the molar ratio (Si/M) of a metal element (M) and silicon (Si) of the silicon doped metal oxide particles is in the range of 0.06 or more and 1.00 or less (Page 3, [0040]; Page 3, [0042]). Smith is silent with regard to an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more.
	However, since Smith teaches the identical or substantially silicon doped metal oxide particles in which the metal oxide particles are doped with silicon as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the dispersion properties of Smith would expected to be the same as claimed (i.e., an average molar absorption coefficient in the wavelength range of 200 nm to 380 nm, of a dispersion in which the silicon doped metal oxide particles are dispersed in a dispersion medium, is 4,000 L/(mol.cm) or more). If there is any difference between the product of Smith and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 




Response to Arguments
10.	Applicant’s arguments with respect to claims 03/16/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/05/2022